Citation Nr: 0940913	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-34 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis in the 
sternoclavicular joints and knees. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. Jose A. Quintos, M.D.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
September 1941 to April 1942 and service with the Recognized 
Guerrillas from May 1945 to December 1945.  See 38 C.F.R. §§ 
3.40, 3.41 (2008). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (RO).  

In an August 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from July 20, 2004, and in a July 2006 rating 
decision, the RO declined to reopen the claim of service 
connection for arthritis, because new and material evidence 
had not been received.  The Veteran perfected an appeal of 
both decisions. 

The Veteran appeared at a Board hearing via video 
conferencing in February 2007 before the undersigned.  A copy 
of the hearing transcript is associated in the claims folder.  

The issues on appeal were previously before the Board in 
September 2007, when the issue of service connection for 
arthritis was reopened and it was remanded for additional 
development.  In the same Board decision, the issue of a 
higher evaluation for PTSD was also remanded for additional 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has not 
been shown to be manifested by more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, diminished 
interest, and irritability, mild impairment of concentration, 
sleep impairment, and mild memory loss.

2.  The competent evidence is at least in equipoise on 
whether the Veteran's arthritis was incurred during service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Resolving all benefit of the doubt in favor of the 
Veteran, the criteria for entitlement to service connection 
for arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   

Since the full benefit is being granted in this case with 
regard to the issue of service connection for arthritis, 
there can be no prejudice regarding VA's duty to notify or 
assist the Veteran.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issue of service connection for arthritis on appeal. 

With respect to the claim of PTSD, since this appeal arises 
from the Veteran's disagreement with the initial rating 
evaluation following the grant of service connection, the 
VCAA requires that the Secretary need only provide the 
Veteran with a generic notice after the initial claim for 
benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
additional notice is required in the adjudication process 
because of the other forms of notice - such as notice 
contained in the rating decision and statement of the case 
(SOC) - have already provided the claimant with the notice of 
law applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055  (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in May 2005, 
March 2009 and April 2009.  The Board finds that no 
additional assistance is required to fulfill the duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).  

1.  Increased Rating Claim

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See  38 C.F.R. § 4.126(a); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.;  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 30 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 30 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  Higher disability ratings 
are warranted when more severe symptomatology is shown.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  

A GAF scores ranging from 41 to 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe ritual obsessions, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Here, the most current medical evidence shows that the 
Veteran's disability due to PTSD more closely approximates 
the symptoms listed under the criteria for the 30 percent 
disability rating.  The March 2009 VA examination report show 
that the Veteran's symptomatology is manifested by 
irritability, anger outburst, nightmares, flashbacks, poor 
impulse control and depression.  The March 2009 examiner 
noted that the Veteran's symptoms directly affect his 
functional state and his quality of life; however, the 
symptoms were not severe enough to interfere with 
occupational and only moderately affect his social 
functioning.  In a May 2009 addendum  to the March 2009 VA 
examination report (after a separate VA psychological 
examination to evaluate the Veteran's cognitive functions), 
the VA examiner attributed the Veteran's poor memory, 
disorientation, and limited attention span to age related 
cognitive decline.  These objective findings approximate the 
criteria for a 30 percent disability rating, and are 
insufficient to warrant a rating to the next higher, 50 
percent, rating for PTSD.

For a 50 percent evaluation, the medical evidence must show 
that the Veteran had occupational and social impairment with 
reduced reliability and productivity.  While the evidence 
shows PTSD symptoms of irritability and nightmares have 
interfered with the Veteran's quality of life, he has 
nevertheless maintained a relationship with his living 
partner for the past 20 years.  Further, in the most recent 
medical record, the Veteran has been assigned a GAF score of 
60.  As described above, a GAF score between 51 and 60 
reflects moderate symptoms.  The findings on which these 
scores were based more closely approximates that required by 
the criteria for a 30 percent disability rating than any of 
the higher ratings under 38 C.F.R. § 4.130. 

The Board has also considered the other private medical 
evidence of record, and in particular, the report of a 
January 2006 private psychological evaluation conducted by 
Dr. Cantrell, Ph.D., in which, he opined that the Veteran is 
totally unemployable due to his symptoms and that he meets 
the criteria for a 100 percent rating.  He assessed the 
severity of the Veteran's PTSD as severe and assigned a GAF 
scale score of 10, the lowest scaled rating assignable.  The 
GAF score reflects symptomatology showing one in persistent 
danger of severely hurting self or others (e.g., recurrent 
violence) or a persistent inability to maintain minimal 
personal hygiene; or, serious suicidal act with clear 
expectation of death.  See DSM-IV, pg. 46.  The Board notes 
that there is no evidence in the claims file that supports 
such an opinion.  

Rather, the other medical evidence prior to and after that 
evaluation reflects more moderate symptomatology.  An April 
2004 private psychiatric evaluation conducted by Dr. Arcena 
shows the Veteran's primary symptoms were sleep disturbance, 
episodes of depression, fear of death when war was discussed, 
and nervousness.  The Veteran's memory and orientation were 
intact, and his abstract thinking was good.  The report of a 
May 2005 VA examination shows that the Veteran's main 
symptoms consist of depressed mood or anxiety, euthymic mood, 
and an appropriate effect.  His memory and thought process 
were intact.  Further, the May 2005 examiner opined that the 
Veteran was doing generally well, and he had a very good 
relationship with his second and current wife (later 
described as his living partner for twenty years).  

Additionally, Dr. Arcena evaluated the Veteran again in March 
2007, February 2008 and April 2008.  Those evaluations 
contain similar findings that the Veteran's disability was 
manifested by dysphoric mood, restricted affect, coherent 
speech, irritability, nightmares, fair judgment, and poor 
impulse control, concentration and comprehension.  Although 
this medical evidence indicates an increase in the Veteran's 
symptoms, it in no way reflects such severe symptoms as 
opined by Dr. Cantrell. 

Furthermore, the medical evidence shows that some of the 
Veteran's symptoms are attributable to the aging process 
rather than his PTSD.  Even in his January 2006 report, Dr. 
Cantrell noted the Veteran was unemployable, in part, due to 
his age - "declined ability to function on all levels is a 
normal part of the aging process."  Further, in an April 
2008 private psychological evaluation, Dr. Arcena noted that 
the Veteran's hearing loss is what causes him to be 
suspicious of his surrounding.  Finally, the March 2009 VA 
examiner attributed the Veteran's poor memory, 
disorientation, and limited attention span to age related 
cognitive decline.  

In regard to the various GAF scale scores provided throughout 
the appeal process, the Board notes that these scaled scores 
are not determinative of disability rating that VA assigns.  
Rather, they only provide one of many medical findings that 
assist in evaluating the Veteran's level of impairment.  
Other than the GAF scale score of 10 assessed by Dr. 
Cantrell, the claim folder also shows that Dr. Arcena 
assessed a GAF scale score of 45, which indicates serious 
symptoms or serious social and occupational impairment.  
Additionally, the May 2005 and March 2009 VA examiners 
assessed a GAF scale score of 70 and 60, respectively, which 
indicate mild to moderate symptoms.  After considering the 
all the objective medical findings, in particular those 
assigned to the Veteran's PTSD symptoms and those assigned to 
the overall aging process, the Veteran's disability more 
closely approximates the symptoms indicated by the moderate 
scaled rating. 

In short, the assigned disability rating is based on the 
Veteran's symptoms throughout the appeal process.  Although 
the Veteran's condition may have been more severe prior to 
his filing claim of service connection for PTSD in July 2004, 
at no point during the appeal period does the Veteran's 
overall PTSD symptomatology meet the criteria for a rating 50 
percent.   In this regard, the medical evidence does not show 
that due to his PTSD, the Veteran has circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, and impaired abstract thinking, or other symptoms 
that are characteristic of a 50 percent rating.  Rather, the 
Veteran effectively participated during his examinations and 
in treatment sessions, and he has demonstrated that he has 
organized goal directed thought process.  Although the 
Veteran has reported difficulty in establishing and 
maintaining relationships, the Veteran has also reported that 
he continues to have a good relationship with his living-
partner of twenty years.  

Finally, throughout the appeal process, the Veteran's 
disability due to his PTSD is manifested by symptomatology 
that is more indicative of the moderate symptoms reflected by 
the 30 percent evaluation, and not the severe symptoms which 
must be shown to warrant the 50 percent disability rating. 

The objective medical findings of record more closely 
approximate the symptoms listed under the criteria for the 30 
percent disability rating.  As such, a disability rating in 
excess of 30 percent is not warranted.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal, therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  Both 
the May 2005 and the April 2009 VA examiner recorded that the 
Veteran's disability was manifested by similar 
symptomatology.  As discussed above, the medical evidence of 
record does not indicate that the Veteran's symptomatology 
has worsened to a level more severe than 30 percent disabling 
at any point during this period.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

2.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67,792-67,793 (Nov. 7, 2002).

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, a review of the claims folder shows that the 
preponderance of the competent medical evidence supports the 
finding that the Veteran's arthritis was incurred during 
service. 

The Veteran's service records shows that he was discharged 
due to physical disqualification in December 1945 because of 
gonorrheal arthritis.  The only available service medical 
records related to the Veteran is a November 1945 entry which 
notes that the Veteran received inpatient treatment for 
verrucae (skin lesions), multiple, both hands, forearms, and 
neck. 
. 
The Veteran's claims folder contains two treating physician 
statements dated March 1947.   The first statement by Dr. 
Mercado relates to treatment of the Veteran for anemia, pain 
and limitation of knee joints from August 15, 1943 to August 
31, 1944.  The other statement by Dr. Mendoza denotes 
treatment of the Veteran for pain and swelling of the knee 
joints and thickening about the joints from December 10, 1946 
to January 6, 1947.  Both physicians indicated that their 
statements were made from memory, as neither had any existing 
records related to their treatment of the Veteran. 

In March 1950, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted that the Veteran complained of pain in his 
ankles that ran up to the posterior surface of the legs and 
stiff ankles in the mornings.  He also complained of pain in 
the cervical spine and both shoulders.  The Veteran reported 
that his ankle pain started in 1941, after getting wet, and 
that his condition had worsened in 1942 and 1946.  The 
Veteran also reported a history of venereal disease in 1947. 

The March 1950 examination report also contains the findings 
from x-ray films.  The sternum x-ray showed slight 
osteoporosis.  The examiner noted that the possibility of an 
osteomyelitis as the cause of the osteoporosis was considered 
and ruled out by other clinical means.  The examiner 
diagnosed the Veteran with mild rheumatoid arthritis in the 
sternoclavicular joint.  Based on a review of the clinical 
and x-ray findings, another VA examiner gave an impression 
the etiology of the condition was other than venereal.  The 
report did not contain x-ray or clinical evidence related to 
the bilateral knee joint problems. 

The RO denied the service connection claim in an October 1950 
rating decision because the evidence failed to show that the 
Veteran's condition was incurred in or aggravated by service.  
That denial was subsumed by the Board's April 1951 decision.  
In September 2007, the Board reopened the Veteran's claim. 

In reopening the Veteran's claim, the Board considered the 
medical evidence presented by Dr. Quintos.  A March 2006 
correspondence from Dr. Quintos shows detailed review and 
rebuttal of the gonorrheal arthritis diagnosis at discharge.  
Most importantly, Dr. Quintos included x-ray findings of 
degenerative joint disease of the knees, bilaterally and an 
opinion that the condition was related to episodes of 
traumatic arthritis that had deteriorated into a degenerative 
process.  Further, Dr. Quintos opined that the findings at 
the 1950 VA examination showed the effects of traumatic 
arthritis, which he hypothesized was due to the hardships of 
the Veteran's service.  Additionally, during the February 
2007 hearing, Dr. Quintos testified as to a nexus between the 
Veteran's current condition and the hardships of war that he 
likely engaged in during service. 

After the Veteran's claim was reopened, he was afforded 
another VA examination in March 2009.  In that examination 
report, the examiner noted the Veteran's reported history of 
knee and ankle joint pain during service.  On physical 
examination, the examiner observed stiffness in the knees and 
pain upon pressure to the sternoclavicular joint.  Based on 
the results from the x-ray films and clinical evaluation, the 
examiner diagnosed the Veteran with degenerative joint 
disease in the knees, bilaterally, and in the 
sternoclavicular joint.  In regard to etiology of the 
condition, the examiner opined that the Veteran's knees and 
sternoclavicular joint problem were not related service, but 
were likely the result of the aging process. 

In support of his conclusion, the March 2009 VA examiner 
stated that "OA [osteoarthritis] can be due to a number of 
factors - namely, due to repeated physical force/trauma on 
the joint and/or due to the aging process.  Based on the 
clinical history and medical evidence gathered on this 
examination, it is very likely that the above join problem is 
related more to the aging process.  It is true that the 
repeated physical force/trauma (as narrated on his medical 
history while in the service) can lead to OA, his xrays 
should however show more abnormal findings."

Considering the claim for service connection for arthritis in 
light of the record and the governing legal authority, the 
Board concludes that service connection is warranted. 

Here, the record shows that the Veteran complained of 
bilateral knee and joint pain shortly after service when he 
initially filed his service connection claim in 1946.  
Additionally, in the March 1950 VA examination, only five 
years after his discharge, the Veteran was diagnosed with 
various stages of arthritis in his joints (albeit, there was 
no x-ray evidence of arthritis in the knee joints).  Although 
the record is not replete with treatment for arthritis, the 
Veteran's reported history that his joint pain began, and was 
treated in service and continued after service is competent 
evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 369 
(2005).  Further, the original diagnosis of gonorrheal 
arthritis (which rendered the Veteran physically disqualified 
for service) was later ruled by the March 1950 VA examiner 
and Dr. Quintos.  Additionally, on the issue of etiology, Dr. 
Quintos opined that the findings from that earlier 
examination showed the effects of traumatic arthritis, which 
was likely related to service.  

The Board acknowledges the March 2009 VA examiner's opinion 
that the medical evidence and clinical findings do not 
substantiate a nexus between the diagnosis and service, but 
support an etiology associated with the aging process.  
Although his opinion is a medical conclusion that the Board 
cannot ignore or disregard, the Board is not obligated to 
accept any physician's opinion.  See Willis v. Derwinski, 1 
Vet App. 66 (1991); Hayes v. Brow, 5 Vet App. 60, 69 (1993).  
Rather, the Board notes that the Veteran was discharged from 
service for an arthritis-type condition that was later 
determined not to be venereal in origin.  

Further, the evidence shows that eh Veteran complained of 
knee and joint pain shortly after service and since service.  
The record shows a continuity of symptomatology (or 
treatment) following service for cervical pain.  See 
38 U.S.C.A. § 3.303(b). Thus, the Board finds that the 
overall record tends to support a finding that the Veteran's 
current condition is related to service.

The Board feels that remand for another opinion is not 
warranted because the totality of the evidence is at least in 
equipoise that his condition was incurred in service.  Based 
on the medical records that show the Veteran has complained 
of  knee and joint pain during and since service, the nature 
of the disability, and affording him the benefit of the doubt 
on the question of in-service incurrence and medical nexus, 
the Board concludes that the criteria for service connection 
for arthritis has been  met.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied. 

Entitlement to service connection for arthritis in the 
sternoclavicular joints and knees is granted. 



____________________________________________
ROBERT E. P. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


